         Case 2:16-cv-00876-MAK Document 354 Filed 03/29/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 CRAIG GENESS                                   : CIVIL ACTION
                                                :
                      v.                        : NO. 16-876
                                                :
 COMMONWEALTH OF                                :
 PENNSYLVANIA                                   :

                                            ORDER

       AND NOW, this 29th day of March 2021, following Plaintiff’s Notice of petition for

certiorari from our Court of Appeals’ decision dismissing claims against the Administrative Office

of Pennsylvania Courts, and consistent with our earlier discussions among counsel concerning trial

beginning on April 26, 2021, it is ORDERED Plaintiff’s counsel shall consult with Defendant’s

counsel and file a statement no later than April 1, 2021 describing each parties’ position as to an

adjournment of the trial to a date certain in early June 2021 at which time we may have a better

understanding of the Supreme Court’s disposition of the petition for certiorari.



                                                     __________________________
                                                     KEARNEY, J.
